         Case 1:16-cr-00272-VM Document 600 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       2/17/2021
---------------------------------X
UNITED STATES OF AMERICA,        :                  16 CR 272 (VM)
                                 :
          -against-              :
                                 :                       ORDER
ANGEL VILLAFANE,                 :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     It is hereby ordered that the status conference on the
violations of supervised release in the above-referenced matter
currently scheduled for Thursday, February 19, 2021 is hereby
rescheduled to Friday, March 5, 2021 at 2:00 P.M.
     In    light    of    the   ongoing    public    health    emergency,     the
conference     shall     proceed   via   teleconference.      The   parties   are
directed to use the dial-in number 888-363-4749, with access code
8392198.
SO ORDERED:

Dated:       New York, New York
             17 February 2021
